Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s response filed 10/14/21 is acknowledged and has been entered.

2.  Applicant’s terminal disclaimer filed 10/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on any of 16/765,486, 16,677,709, or 17/315,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant is reminded that the terminal disclaimer filed on 7/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on any of 15/321,674, 16/173,150, or 16/066,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.  Applicant is reminded of Applicant's election without traverse of Group I and species of the multispecific antigen binding protein of Format 5 (F5), wherein the NKp46  ABD comprises a Fab and is connected to the Fc via a flexible polypeptide linker comprising a hinge domain, the NKp46 binding ABD comprises the VH and VL sequences of NKp46-3, the therapeutic ABD comprises a Fab that binds monovalently to CD19 expressed by hematological cancer cells , and the CH1 and C domains of the therapeutic ABD are connected to the Fc domain via hinge domains, in Applicant’s amendment and response filed 4/12/19. 

Claims 79, 80, 83, 84, 87, 89-101 and 103 are presently being examined.  

4.  Applicant is reminded that a written description rejection is not being made over the instant claims with regard to the anti-NKp46 scFv or Fab antibody for the following reasons.  

Applicant had filed Appendix A on 8/16/18 in parent application serial no. 15/190,337 (hereby made of record in the instant application by the Examiner) showing the sequence alignment for exemplary anti-NKp46 antibodies disclosed in the instant specification (e.g., for NKp46-1, -2, -3, -4, -6 and -9) having only 12.5% CDR sequence identity to each other.  Applicant’s Appendix B also filed on 8/16/18 in said parent application (and also made of record in the instant application by the Examiner) shows that NKp46-1, -2, -3, -4, -7, -8 and -11 bind to diverse epitopes, with some overlap between NKp46-8 and NKp46-11 and between NKp46-11 and NKp46-3, but that NKp46-1 through NKp46-4 bind to different domains of NKp46 so that the particular epitope, nor the particular domain to which the NKp46 ABD binds is a prerequisite for efficacy (see Figure B2 therein).  Figures B3 and B4 demonstrate that a subset of NKp46-1 through NKp46-11 while present in format 2 (monomeric Fc that does not comprise CD16 binding but does demonstrate i.e., containing any monovalent NKp46 ABD that binds to NKp46 which has been tested to date, elicit both CD16-mediated signaling and NKp46-mediated signaling at the tumor site.  Additional evidence is shown in the instant specification and Figure 8, wherein NKp46-3 is comprised in either format 5 (having Fc binding ability) or in format 6 (with no Fc binding ability) wherein both lyse Daudi (CD19 positive) target tumor cells, the latter disclosed as being through NKp46 activation.  Figure 10 of the instant application shows NKp46-1 in Format 5 (having Fc binding ability) or in format 6 (having not Fc binding ability) wherein both lyse Daudi tumor target cells.  NKp46-1 and NKp46-3 bind to different epitopes on NKp46.  Note that the instant claims recite a mechanism/functional property (in instant base claim 79 at part “(5)”) “lyse target cells expressing the antigen of interest by a combination of NKp46-mediated signaling and CD16A-mediated …ADCC.”  In addition, the reference made of record below (i.e., Gauthier, 2019) teaches an additional 200 anti-NKp46 antibodies (murine), 109 of which were cloned and characterized, 17 of which were studied in competition assays (11 of which are distinct from those recited in instant claim 94), and teaches that these antibodies bind to distinct epitopes or overlapping epitopes (on domain 1 or domain 2 of NKp46), depending on the antibodies under consideration (e.g., Figure S2D).  Said reference concludes that 14 anti-Kp46 mAbs binding to different parts of the NKp46-ECD [extracellular domain, D1 and D2] with different affinities were generated that activate NKp46 in the context of a trispecific or dispecific antigen binding construct. 

5.  The Examiner had made of record Gauthier et al (Cell, 6/2019, 177: 1-13, available online 30 May 2019) which provides additional evidence for a pharmaceutical composition (recited in instant claim 103), wherein said reference teaches efficacy in treating murine tumors in vivo in a mouse Rajii tumor model, and teaching synergy with anti-NKp46 and CD16 binding capability on the same reagent versus on separate reagents.  

6.  With regard to the functional limitation recited in instant base claim 79 at part “(5)” reciting NKp46-mediated signaling, the instant specification and the Gauthier et al 2019 reference cited above indicates general activation of NK cells (i.e., CD107 and CD69 upregulation.  CD107 is correlated with degranulation, while CD69 is an activation marker (e.g., instant specification on page 68 at lines 12-14)*.  Although this is not a direct measurement of activation through NKp46 (e.g., by measuring phosphorylation or signaling components in the NKp46 signaling pathway, e.g., instant specification at paragraph spanning pages 31-32), Applicant has stated on the record that such activation occurs through NKp46 signaling as well as through CD16 signaling.  Gauthier et al 2019 also provide indirect evidence of signaling through NKp46 teach using anti-NKG2D versus anti-Kp46 on their F1 (non-CD16 binding) format constructs, with the result that the activation was greater with ligation of anti-NKp46 than with direct ligation of anti-NKG2D. This indirectly suggests that signaling is 

*The instant specification discloses that NKp46 signaling refers to an ability of an NKp46 polypeptide to activate or transduce an intracellular signaling pathway, can be measured my monitoring phosphorylation of signal transduction components, measure the association of certain signal transduction components with other proteins or intracellular structures, or in the biochemical activity of components such as kinases, or assays designed to measure expression of reporter genes under control of NKp46-sensitive promoters and enhancers, or indirectly by a downstream effect mediated by the NKp46 polypeptide (e.g., activation of specific cytolytic machinery in NK cells) (paragraph spanning pages 31-32).  Generally, NK cell activation or signaling is characterized by the increased expression of a cell surface marker of activation, e.g. CD107, CD69, Sca-1 or Ly-6A/E, KLRG1 (page 68 at lines 12-14), cytokine production IFN gamma or TNF alpha, increases in intracellular free calcium levels, the ability to lyse target cells in a redirected killing assay (page 68 at lines 20-22). 

7.  Instant claim 87 recites that the multispecific binding protein must possess the functional property of increasing the expression of CD137 on the surface of NK cells when administered to a subject.  Evidentiary reference Lin et al (Blood, 2008, 112(3): 699-707, of record) teaches that the functional ability of increasing the expression of CD137 on the surface of NK cells in any subject when administered to said subject is not strictly correlated to the presence of a dimeric Fc domain polypeptide that binds to CD16A, but is also dependent upon the presence of N-glycan oligosaccharides covalently attached at asparagine 297 of the Fc heavy chain.  Said reference further teaches that aglycosylated Fc fragments are unable to efficiently bind FcRIII (CD16A), while Fc fragments with low fucose content at Asn297 have enhanced binding affinity.  The instant specification discloses multispecific binding proteins comprising a constant region (Fc region) comprising a core carbohydrate structure which lacks fucose, including wherein the core carbohydrate is a sugar chain at Asn297.  A representative number of these species are well known in the art.

8.  Applicant’s terminal disclaimer filed on 10/14/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-101 and 103 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-37 of copending Application No.  16/765,486 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘486 on page 10 at lines 27-33.

9.  Applicant’s terminal disclaimer filed on 10/14/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-93, 95 and 99-103 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No.  17/315,547 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘547 on page 14 at lines 8-9 and the definition of scFv on page 16 at lines 8-14.  

10.  Applicant’s terminal disclaimer filed on 10/14/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-101 and 103 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51-53, 55, 57, 59, and 60 of copending Application No.  16/677,709 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘486 on page 10 at lines 27-33.  

11.  A double patenting rejection is not being made over US 10,519, 234 for the following reasons.  Although claims 10 and 11 of ‘234 recite a multispecific protein or a bispecific protein, respectively, either comprising any one of the antibody fragments recited in claim 1 of ‘234 (which are CDRs of the VH and VLs of mAbs NKp46-1-NKp46-9 and are recited in the claims of ‘234 as a recombinant monoclonal antibody or antigen-binding antibody fragment that specifically binds NKp46 comprising the cognate CDRs of SEQ ID NOs: 3/4, 5/6, 7/8, 9/10, 11/12, or 13/14), it would not have been obvious to one of ordinary skill in the art before the invention was made to add a second antigen binding domain of a therapeutic antibody to the antibody fragment of the claims of ‘234 since it would not be expected that the monovalent anti-NKp46 antigen binding region could signal through NKp46 as a monovalent entity, nor is the synergistic signaling through the said monovalent antigen binding domain with a CD16A binding polypeptide on the same construct that characterizes the presently claimed multispecific antigen binding protein obvious.

REASONS FOR ALLOWANCE

12.  The following is an Examiner's statement of reasons for allowance: 
     a. Claims 79, 80, 83, 84, 87, 89-101 and 103 are pending and are allowable.

     b. The terminal disclaimer filed 10/14/21 over 16/765,486, 16/677,709, and 17/315,547 is acceptable.

     c. The terminal disclaimer filed 7/19/21 over 15/321,674, 16/173,150, and 16/066,688 is acceptable.

     d. The terminal disclaimer filed 11/19/20 over 16/066,688 and 16/173,150 is acceptable.  

     e. See items 4-7 and 11 above.	

      f. The claimed multispecific antigen binding protein comprising a Fab or scFv antigen binding domain that monovalently binds to a human NKp46 polypeptide having the amino acid sequence set forth in SEQ ID NO: 1, a second antigen binding domain that comprises a therapeutic antibody or antigen-binding fragment thereof that binds to an antigen of interest expressed by target cells and a CD16A polypeptide comprising a human dimeric Fc domain polypeptide that binds CD16A, wherein the protein directs NKp46-expressing NK cells and CD16A-expressing NK cells to lyse targets cell expressing the antigen of interest by a [synergistic] combination of NKp46-mediated signaling [through the monovalent first antigen binding domain] and CD16A-mediated ADCC, as recited in the instant claims is not taught or suggested by the prior art.

     g. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644